DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/26/2022, with respect to claim 6 have been fully considered and are persuasive.  The rejections of the claims in view of Golan and  Sundt have been withdrawn, because the valve as taught by Golan (88 in Fig. 23) is not capable of combining opening the internal valve while keeping the expansion element in the open position. In the embodiment of Fig. 23 it isn’t possible for the expansion elements to stay open while the valve/balloon opens/deflates to allow for blood to pass through (PP [0077]: “When balloon 88 is deflated, arms 82 fold back into catheter sheath 86”).
However, upon further consideration and in light of the amendments to the claims, new grounds of rejection are made in view of Dehdashtian (PGPub US 2007/0112422 A1), shown below.
Drawings
The drawings are objected to because: Fig. 6B shows an open internal valve and Fig. 6C shows a closed internal valve, yet in the specification the opposite is described (see annotated/underlined snippet from page 7 of the specification included below).

    PNG
    media_image1.png
    356
    619
    media_image1.png
    Greyscale

It is suggested that the labels between Figs. 6B and 6C be switched in order to reflect what is stated in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dehdashtian (PGPub US 2007/0112422 A1).
Please note that these rejections also rely on Spenser et al. (US Patent No. 6,730,118 B2), which the Dehdashtian disclosure incorporates in its entirety (Dehdashtian, PP [0058]: “Additional details regarding preferred balloon expandable valve embodiments can be found in U.S. Pat. Nos. 6,730,118 and 6,893,460, both of which are expressly incorporated herein by reference”, emphasis added).
With respect to claim 4, Dehdashtian discloses a method of treating calcification of a heart valve (abstract: "The prosthetic heart valve may be installed over the existing calcified leaflets") comprising: providing a device comprising a catheter (70 in Fig. 3D) with proximal and distal ends (see Fig. 4B), said catheter (70 in Fig. 3D) having at its distal end a non-occluding expansion element (50, note that “having at its distal end” is broad and does not require that the expansion element be permanently attached to it) movable from a closed (Fig. 3C) to an open position (Fig. 3D), wherein in said open position (see Fig. 3D), said expansion element (50) is configured to apply force to leaflets of a valve so as to forcefully open said leaflets (50 applies force to the valve leaflets, keeping them open in Fig. 3D), said expansion element (50 in Fig. 3D, see also Spenser et al. 20 in Fig. 1) being constructed of a mesh or struts (26 in Fig. 1 of Spenser et al.) with openings formed therein that allow blood and fluid to flow therethrough (see openings between 26) placing the device near leaflets of a heart valve (see Fig. 3D of Dehdashtian); and expanding said expansion element (50) against the leaflets to forcefully open said leaflets (see Fig. 3D, 50 applies force to leaflets of the valve, keeping them open), wherein said expansion element (Spenser et al. 20 in Fig. 1) comprises an internal valve element (26) located inwards of said mesh or struts (26 is radially inward of struts 22) configured to control valve opening during expansion (the valve element 26 acts as the native valve does to control valve opening during expansion); and the method comprises closing said internal valve element during a diastolic part of a heart cycle and opening said internal valve element during a systolic part of the heart cycle and while said internal valve element is closed, keeping said expansion element in an open position without loading a left ventricle during the diastolic part of the heart cycle (Spenser et al. col. 2, lines 39-48: "a valve assembly comprising a flexible conduit having an inlet end and an outlet, made of pliant material attached to the support beams providing collapsible slack portions of the conduit at the outlet, whereby when flow is allowed to pass through the valve prosthesis device from the inlet to the outlet the valve assembly is kept in an open position, whereas a reverse flow is prevented as the collapsible slack portions of the valve assembly collapse inwardly providing blockage to the reverse flow").
Regarding claim 5, Dehdashtian further discloses using said expansion element (50 in Fig. 3D) to stretch the leaflets (see Figs. 3C-D, the expansion element opens and forces/stretches the leaflets open) thereby increasing leaflet compliance by breaking a calcium layer that is on the leaflets (abstract: "The prosthetic heart valve may be installed over the existing calcified leaflets").
Regarding claim 6, Dehdashtian further discloses wherein opening said internal valve element is combined with keeping said expansion element in the open position (Spenser et al. col. 2, lines 39-48: "a valve assembly comprising a flexible conduit having an inlet end and an outlet, made of pliant material attached to the support beams providing collapsible slack portions of the conduit at the outlet, whereby when flow is allowed to pass through the valve prosthesis device from the inlet to the outlet the valve assembly is kept in an open position, whereas a reverse flow is prevented as the collapsible slack portions of the valve assembly collapse inwardly providing blockage to the reverse flow") so that the left ventricle does not contract against a complete occlusion, thus eliminating a need for rapid pacing (this is an inherent effect of keeping said internal valve element and expansion element open).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771      

/MELANIE R TYSON/Primary Examiner, Art Unit 3771